              Case 6:19-cv-00604-MC          Document 23       Filed 04/27/20     Page 1 of 3




 1   D. JAMES TREE
     Attorney At Law
 2   Tree Law Offices
     3711 Englewood Avenue
 3
     Yakima, WA 98902
 4   Telephone: (509) 452-1700
     Fax: (509) 577-9109
 5
     Attorney for Plaintiff
 6

 7

 8

 9

10

11
                              IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF OREGON
13                                       PORTLAND DIVISION
14

15
                                                          Case No. 6:19-cv-00604-MC
16     LEAH S. CHISM,

17               Plaintiff,
18
       vs.                                                ORDER FOR ATTORNEY FEES
19

20       ANDREW SAUL,
         Commissioner of Social Security,
21

22
                 Defendant.
23

24
             1. The Commissioner is directed to pay EAJA fees in the amount of $7,553.20.
25
             2. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), payment of the award, after offset of
26

27   qualifying federal debt under the Treasury Offset Program, shall be made payable to Plaintiff and

28



     PROPOSED ORDER FOR ATTORNEY FEES 1 [6:19-cv-00604-MC]
              Case 6:19-cv-00604-MC         Document 23       Filed 04/27/20     Page 2 of 3




 1   shall be mailed to Plaintiff’s attorney, D. James Tree, 3711 Englewood Avenue, Yakima,

 2   Washington 98902.
 3
            3. If Plaintiff has no debt which qualifies for offset under the Treasury Offset Program,
 4
     payment of the entire award shall be payable directly to Mr. Tree and mailed to the address
 5
     above or, or direct deposited into the Tree Law Office account, because Plaintiff has assigned
 6

 7   any Court awarded EAJA attorney’s fees to Mr. Tree.
          Dated this 27th day of April, 2020.
 8

 9                                                  s/Michael J. McShane
10                                                UNITED STATES JUDGE
     Presented by:
11
     S/ D. JAMES TREE, WSBA#1697
12
     Attorney for Plaintiff
13

14          DATED this 20th day of April, 2020.
15
                                                      Respectfully submitted,
16
                                                      s/ D. JAMES TREE, WSBA #16976
17                                                    Attorney for Plaintiff
                                                      3711 Englewood Avenue
18
                                                      Yakima, Washington 98902
19                                                    Telephone: (509) 452-1700
                                                      Fax: (509) 577-9109
20

21

22

23

24

25

26

27

28



     PROPOSED ORDER FOR ATTORNEY FEES 2 [6:19-cv-00604-MC]
                Case 6:19-cv-00604-MC       Document 23      Filed 04/27/20     Page 3 of 3




 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that the foregoing Proposed Order was filed with the Clerk of the Court
 3

 4   on April 20, 2020, using the CM/ECF system which will send notification of such filing to the

 5   following: Janice E. Hébert, Assistant U.S. Attorney, and Lisa Goldoftas, Office of the General

 6   Counsel.

 7                                                   Respectfully submitted,
 8                                                   s/ D. JAMES TREE, WSBA #16976
 9                                                   Attorney for Plaintiff
                                                     3711 Englewood Avenue
10                                                   Yakima, Washington 98902
                                                     Telephone: (509) 452-1700
11                                                   Fax: (509) 577-9109
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     PROPOSED ORDER FOR ATTORNEY FEES 3 [6:19-cv-00604-MC]
